DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Applicant’s amendments and remarks, filed 08/09/2022, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-5, 7-14, 16-20 are under examination. 
Claims 6 and 15 are cancelled. 
Priority
This application claims the benefit of US Provisional Patent Application Serial No. 62/410,244, filed October 19, 2016. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-14, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
Guidance: Step 1. The instant claims are directed to a process and therefore fall within one of the four statutory categories. 
Guidance Step 2A, Prong 1. The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
partitioning the full-length transcript sequences into at least one gene family based on k-mer similarity…; reconstructing a coding genome contig for each of the at least one eukaryotic gene family by…building a directed weighted graph…; and simplifying each directed weighted graph…; 
After careful consideration, it is the examiner’s position that the claimed invention encompasses an abstract idea for the following reasons: 
The above steps encompass a mathematical concept. For example, the partitioning data under the broadest reasonable interpretation necessarily requires dividing data (mathematical operation/calculation). Furthermore, a review of the specification teaches partitioning based on the use of directed graphs (mathematical construct) [0011] as well as specific equations [0100]. Similarly, the claimed reconstructing step requires building a directed weighted graph (mathematical construct) for transcripts, and simplifying by reducing or removing data points (mathematical operation/calculation) for generating a reconstructed genome contig. In addition, the use of a directed graph by definition requires organizing information and manipulating information through a mathematical correlation. This position is supported by Shaffer et al., which teaches that directed graphs (comprising nodes and edges) are explicit mathematical constructs that are used for mathematically relating data (See at least Sections II and IV), and by applicant’s own specification which teaches the use of directed graphs (comprising nodes and edges) and k-mer calculations for achieving the claimed functions [pages 1-2, 13, 14]. Applicant is also reminded that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). Therefore, when read on light of specification and the teachings of the art, these steps reasonably encompass a mathematical concept. 
B. Guidance Step 2A, Prong 2: Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
receiving a set of full-length transcript sequences…; outputting…the reconstructed coding genome contig for each of the at least one gene family to a user.
With regards to the receiving and outputting steps, these acts amounts to routine data collection and extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. Therefore, these steps are not indicative of integration into a practical application. See MPEP 2106.05(g) and 2106.05(h). 
With regards to the recited processor and memory, these are recited at a high level of generality and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

C. Guidance Step 2B: Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Moreover, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See MPEP 2106.05(d)(Part II).
i. Receiving or transmitting data over a network; e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.
Therefore, even upon reconsideration, there is nothing unconventional with regards to the above non-abstract steps. See MPEP 2106.05(d)(Part II). 
With regards to the claimed processor and memory, as explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception, i.e. the additional components/steps of the claim add nothing that is not already present when the steps are considered separately. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 
Dependent claims 2-5, 7-14, 16-20 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In particular, claims 2-5, 7-13, 17-19 are all directed to limitations that further limit the specificity of the abstract idea set forth above, and therefore are also encompass a mental processor and/or mathematical concepts for reasons discussed above in the Step 2A (prong 1) analysis.  Claims 14 and 16 further limit the nature or specificity of the data used by the abstract idea, and therefore are also part of the abstract idea for reasons discussed above in the Step 2A (prong 1) analysis. Claim 20 is directed to a system for performing the method of claim 1 and therefore is not patent eligible for all the reasons discussed above in the two-part analysis. Therefore, the claims as a whole are not patent eligible. For additional guidance, applicant is directed generally to the October 2019 Revised Patent Subject Matter Eligibility Guidance.
Response to Arguments
Applicant’s arguments, filed 08/09/2022, have been fully considered but are not persuasive for the following reasons. 
Applicant again argues that the amended claims are not directed to mathematical concepts, asserting that the claims do not explicitly recite a mathematical concept. In response, as discussed above in the Step 2A (prong 1) analysis, the step for partitioning sequence data necessarily requires dividing data (mathematical operation/calculation) under the broadest reasonable interpretation. Furthermore, a review of the specification teaches partitioning based on the use of directed graphs (mathematical construct) [0011] as well as specific equations [0100]. Similarly, the claimed reconstructing step requires building a directed weighted graph (mathematical construct) for transcripts, and reducing or removing data points (mathematical operation/calcluation) for generating a reconstructed genome contig. In addition, the use of a directed graph also encompasses organizing information and manipulating information through a mathematical correlation. This position is further supported by the prior art of Shaffer et al., which teaches that directed graphs (comprising nodes and edges) are explicit mathematical constructs that are used for mathematically relating data (See at least Sections II and IV), and applicant’s own specification which teaches the use of directed graphs (comprising nodes and edges) and k-mer calculations for achieving the claimed functions [pages 1-2, 13, 14]. Applicant is also reminded that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). Therefore, when read on light of specification and the teachings of the art, and absent any evidence to the contrary, the examiner maintains that these steps reasonably encompass a mathematical concept. 
Applicant additionally argues that the claims do not recite a mathematical concept, citing Example 38 of the SME guidelines. In response, unlike the instant claims, hypothetical claim 1 of Example 38 was directed to a method for providing a digital computer simulation of an analog audio mixer, wherein the method includes generating random values using a pseudo-random number generator. In this case, one cannot possibly generate a random value using a pseudo-random number generator in one’s mind because a pseudo-random number generator is something that only exists within a machine. Therefore, these hypothetical examples are not informative with respect to the instant claims, as they are directed to entirely different fact patterns. 
Applicant again argues that the instant claims integrate the abstract idea into a practical application, asserting that the claimed method constitutes a technical improvement to the technology (namely transcriptome sequencing and genome assembly). In response, contrary to applicant’s assertion, the claim is not directed to methods of transcriptome sequencing. As discussed above, the claimed method uses a computer as a tool to receive and processes transcript sequence data, wherein the result is outputting a reconstructed genome contig. Therefore, contrary to Alice or McRO, where the ultimate product produced was a synchronized computer animation that was itself the transformative use, the result of the presently claimed method is information itself, without being directed to any particular use of that information (other than merely “outputting” said contig information). See also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016) (“Merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes.”). 
Applicant additionally argues (at length) that the examiner has improperly characterized the “outputting” limitation as extra-solution activity. In response to applicant’s aggregate arguments, the courts have clearly recognized the following computer functions as well‐understood, routine, and conventional functions or as insignificant extra-solution activity. See MPEP 2106.05(d)(Part II).
i. Receiving or transmitting data over a network; e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.
Therefore, even upon reconsideration, the examiner has properly interpreted the outputting step as extra-solution activity and maintains that there is nothing unconventional with regards to outputting reconstructed sequence data (in linear format). See MPEP 2106.05(d)(Part II). Moreover, a review of the specification does not provide any objective evidence of an improvement to the technology. For example, Figure 2 merely provides a graphical representation of reconstructed contigs. By arguing that generating a reconstructed genome contig is the invention concept, applicant appears to be asserting that their algorithmic approach to the processing of sequence data (i.e. the judicial exception) provides the improvement to the technology (by lowing cost and improving yield). However, while applicant’s algorithmic approach may be a particular way to achieve an alternative solution for reconstructing sequence data, the claimed invention is, nevertheless, directed to an improved algorithmic analysis. In other words, the claimed method as a whole uses the judicial exception to obtain more accurate (i.e. better) data. However, Applicant is again reminded that the claimed invention’s use of the ineligible concept to which it is directed (i.e. the abstract idea) cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). Moreover, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). As such, the claims do not integrate the recited judicial exception into a practical application. 

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 20 recites the term “memory”. It is unclear as to the metes and bounds of the term "memory” such that one of skill in the art would recognize what limitation is intended based on common knowledge in the art. In this case, the specification fails to provide any limiting definition that would serve to exclude signals. The Examiner suggests that the instant claims be amended to replace the term memory with a non-transitory computer-readable medium (encoded with a program).
Claim 20 recite the term “input/output module”.  It is unclear as to the metes and bounds of the claimed “module” such that one of skill in the art would recognize what structural limitation is intended based on common knowledge in the art. In this case, the specification fails to provide any limiting definition for this term or correlate it with any specific structures. Clarification is requested by amending the claims to clarify what specific structure or equivalent is intended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heber et al. (Bioinformatics, Vol. 18, Suppl. 1, 2002, Pages S181–S188).
Regarding claim(s) 1, Heber teaches a method for reconstructing transcription sequence data using a splicing graph. In particular, Heber teaches collecting ESTs (i.e. transcript sequence data) from a plurality of databases and using human genes (i.e. eukaryotic gene families), and clustering then into sets which correspond to single genes [S182, col. 1 and col. 2], which reads on receiving and partitioning as claimed. Heber teaches reconstructing a genome contig by building a splicing graph that combines reoccurring k-mers into single paths and displays sequence variations and alternative splicing as bifurcations in the graph [S182, col. 2, S183, col. 1, and Figure 1, 2],  which reads on building a weighted directed graph as claimed, wherein the splicing graph G is the directed graph on the set of transcribed positions V that contains an edge (v, w) [S181, coll. 2]. Heber additionally teaches the splicing graph is further simplified by merging nodes, removing errors, and displaying the resulting splicing graph [S183, col. 1, col. 2, Figures 2 and 3], which reads on simplifying and outputting steps. 
Heber does not specifically teach outputting the reconstructed coding genome contig as one or more linear sequences. However, the choice of pregnant or non-pregnant references is nothing more than a design choice that does not change the function of the claimed process steps, and Applicant has not disclosed that this particular feature provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, Heber teaches that the splicing graph visually displays information representing blocks of genomic sequence data that are connected in a linear format [Figure 2, 4, and 6]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of  Heber by alternatively outputting reconstructed contigs as one or more linear sequences, as claimed, since Heber shows displaying linear blocks representing sequence data, and since the linear display of sequence data is trivial and conventional in the art [S182, col. 2], and in view of KSR International Co. v. Teleflex Inc., 550  U.S. 398 (2007). See MPEP 2143. In this case, the rationale would have been to improve the visualization of contig data. 
With regards to dependent claims 2-5, 7-14, 16-20, Heber teaches or suggests all aspects of the instant claims for the following reasons. 
Regarding claim(s) 2, 5, Heber teaches partitioning sequence data, as discussed above, constructing a splicing graph (i.e. undirected weighted graph) comprising nodes and connecting edges wherein every transcript can be viewed as a path in the splicing graph G [S181, col. 2, S183, col. 1]. Regarding claim(s) 7, 8, 9, 12, Heber teaches methods for merging (i.e. simplifying) and reducing the number of nodes in the splicing graph [S183, col. 1, col. 2, Figures 2 and 3], wherein the splicing graph is generated by inputs and contains nodes connected in continuous paths [S185, col. 2, Figures 4, 5, 6]. Regarding claim(s) 10, 11, Heber teaches merging nodes that correspond to EST data, as discussed above, and that that sequence errors correspond to bulges in the constructed graph [S182, col. 1]. Regarding claim(s) 13, Heber teaches outputting a directed graph representing a reconstructed contig [Figures 2, 4, 5]. Regarding claim(s) 14, this limitation is directed to how the sequence data was produced (by single molecule long read process) and therefore is a product-by-process type limitation which has no limiting effect on the method as claimed. Regarding claim(s) 16, Heber teaches using sequence data with accuracy > 95% [S185, col. 1].Regarding claim(s) 17 and 18, these claims are based on conditional limitations (e.g. when a gene is above a threshold size, and when a contig cannot be resolved). Under the BRI, such conditional limitations are generally interpreted as “optional” because they can be omitted (if the condition is not met). As such, the claims have no limiting effect on the claimed method. Regarding claim(s) 19, Heber teaches displaying reconstructed contigs, a set forth above. Regarding claim(s) 20, Heber teaches the above methods are performed by a computer program [S187, col. 1], which make obvious the use of a computer processor and memory as claimed. For these reasons, the claimed invention as a whole does not recite any new element, new function, or unpredictable result, and would have been prima facie obvious at the time it was made.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619